Exhibit 10.2

 

LOGO [g632930g20k73.jpg]

 

  November 19, 2013 To:   Cardtronics, Inc.   3250 Briarpark Drive   Suite 400  
Houston, Texas 77042   Attn: Chris Brewster and Todd Ruden From:   JPMorgan
Chase Bank, National Association   London Branch   25 Bank Street   Canary Wharf
  London E14 5JP   England Re:   Base Convertible Bond Hedge Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Cardtronics, Inc.
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of November 25, 2013
between Counterparty and Wells Fargo Bank, National Association as trustee (the
“Indenture”) relating to the USD250,000,000.00 principal amount of 1.00%
convertible securities due 2020 (the “Convertible Securities”). In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties based on the draft of the Indenture
so reviewed. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment
(other than any amendment pursuant to Section 10.01(b) of the Indenture that, as
determined by the Calculation Agent, conforms the Indenture to the description
of the Convertible Securities in the preliminary offering memorandum related to
the Convertible Securities, as supplemented by the pricing term sheet related to
the Convertible Securities) will be disregarded for purposes of this
Confirmation (other than as provided in Section 8(a) below) unless the parties
agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation and the

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

election that the “Cross-Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of 3% of the
stockholders’ equity of Dealer’s ultimate parent company (“Dealer Parent”) and
to Counterparty with a “Threshold Amount” of USD 30 million; provided that
(A) the words “, or becoming capable at such time of being declared,” shall be
deleted from such Section 5(a)(vi), (B) the term “Specified Indebtedness” shall
have the meaning specified in Section 14 of the Agreement, except that, with
respect to Dealer, such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business and
(C) the following language shall be added to the end of such Section 5(a)(vi):
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

  

Trade Date:

   November 19, 2013

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 0.0001 per share (Ticker
Symbol: “CATM”).

Number of Options:

   The number of Convertible Securities in denominations of USD1,000 principal
amount constituting Firm Securities (as defined in the Purchase Agreement (as
defined below)) issued by Counterparty on the closing date for the initial
issuance of the Convertible Securities.

Number of Shares:

   As of any date, the product of (i) the Number of Options, (ii) the Conversion
Rate and (iii) the Applicable Percentage.

Conversion Rate:

   As of any date, the “Conversion Rate” (as defined in the Indenture) as of
such date, but without regard to any adjustments to the “Conversion Rate”
pursuant to Section 11.05(k) or 11.07 of the Indenture.

Applicable Percentage:

   50.00%

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   November 25, 2013, subject to Section 8(n) below.

Exchange:

   NASDAQ Global Select Market

Related Exchange:

   All Exchanges

Procedures for Exercise:

  

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Trade Date to and including the Expiration Date,
for Convertible Securities, each in



--------------------------------------------------------------------------------

   denominations of USD1,000 principal amount, that are submitted for conversion
on such Conversion Date in accordance with the terms of the Indenture, excluding
Convertible Securities (i) with respect to which Counterparty has elected the
“Exchange in Lieu of Conversion” option pursuant to Section 3.10(a) of the
Indenture, and (ii) that have been accepted by the designated financial
institution pursuant to Section 3.10(b) of the Indenture, except to the extent
that Counterparty notifies Dealer, by the applicable deadline set forth under
“Notice of Exercise” below, that (x) such financial institution fails to pay or
deliver, as the case may be, any consideration due upon conversion of such
Convertible Securities, or (y) such Convertible Securities are subsequently
resubmitted to Counterparty for conversion in accordance with the terms of the
Indenture (such Convertible Securities, other than those excluded as set forth
above, the “Relevant Convertible Securities” for such Conversion Date).

Required Exercise on

  

Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

Expiration Date:

   The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

Automatic Exercise:

   As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date, the
“Scheduled Trading Day” prior to the scheduled first “VWAP Trading Day” of the
“Observation Period” (each as defined in the Indenture, but, in the case of any
such Observation Period, as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method”) relating to the Convertible
Securities converted on the Conversion Date occurring on the relevant Exercise
Date; provided that in the case of any exercise of Options hereunder in
connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring during the period starting on and including June 4,
2020 and ending on and including the second “Scheduled Trading Day” immediately
preceding the “Maturity Date” (each as defined in the Indenture) (the “Final
Conversion Period”), the Exercise Notice Deadline shall be noon, New York City
time, on the “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the “Maturity Date” (as defined in the Indenture).

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 4:00 PM, New York City time, on the Exercise Notice Deadline in respect
of such exercise of (i) the number of Options being exercised on the relevant
Exercise Date (including, if applicable, whether all or any portion of such
exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to



--------------------------------------------------------------------------------

   the Conversion Rate set forth in Section 11.07 of the Indenture), (ii) the
scheduled settlement date under the Indenture for the Convertible Securities
converted on the Conversion Date corresponding to such Exercise Date, (iii)
whether such Relevant Convertible Securities will be settled by Counterparty by
delivery of cash, Shares or a combination of cash and Shares and, if such a
combination, the “Specified Dollar Amount” (as defined in the Indenture) and
(iv) the first “Scheduled Trading Day” of the “Observation Period” (as defined
in the Indenture); provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the Final Conversion Period,
the contents of such notice shall be as set forth in clause (i) above.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities. For the avoidance
of doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure; provided that notwithstanding the foregoing,
such notice (and the related exercise of Options) shall be effective if given
after the Exercise Notice Deadline, but (x) in the case of any Options relating
to Convertible Securities (A) with respect to which Counterparty has elected the
“Exchange in Lieu of Conversion” option pursuant to Section 3.10(a) of the
Indenture, and (B) that have been accepted by the designated financial
institution pursuant to Section 3.10(b) of the Indenture, promptly following the
time Counterparty first knows, or reasonably should know, of the occurrence of
the event or condition with respect to such financial institution that would
give rise to Counterparty’s obligation to pay or deliver, as the case may be,
the relevant conversion consideration for such Convertible Securities pursuant
to the third sentence of Section 3.10(b) of the Indenture, in which case the
Delivery Obligation shall be calculated as if the relevant “Observation Period”
(as defined in the Indenture but as modified by the provision set forth opposite
the caption “Convertible Security Settlement Method”) commenced on (1) if Dealer
receives such notice on or after June 4, 2020, the first “VWAP Trading Day” of
the “Observation Period” (as defined in the Indenture but as modified by the
provision set forth opposite the caption “Convertible Security Settlement
Method”) used to calculate the Delivery Obligation for conversions occurring
during the Final Conversion Period or (2) otherwise, the third “Scheduled
Trading Day” (as defined in the Indenture) immediately following the date Dealer
receives such notice, or (y) otherwise, prior to 4:00 PM, New York City time, on
the fifth Exchange Business Day following the Exercise Notice Deadline, and in
either of the cases described in clause (x)(1) or (y) of this sentence, the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline.



--------------------------------------------------------------------------------

Notice of Convertible Security

  

Settlement Method:

   Counterparty shall notify Dealer in writing before 4:00 P.M. (New York City
time) on June 4, 2020 of the irrevocable election by the Counterparty, in
accordance with Section 11.03(a)(ii)(A) of the Indenture, of the settlement
method and, if applicable, the “Specified Dollar Amount” (as defined in the
Indenture) applicable to Relevant Convertible Securities with a Conversion Date
occurring on or after June 4, 2020.

Dealer’s Telephone Number and

Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

   To be provided by Dealer.

Settlement Terms:

  

Settlement Date:

   In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and Shares (if any) to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
11.03(a)(iv) of the Indenture; provided that the Settlement Date will not be
prior to the latest of (i) the date one Settlement Cycle following the final day
of the relevant “Observation Period”, as defined in the Indenture (as modified
by the provision set forth opposite the caption “Convertible Security Settlement
Method”), (ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 4:00 PM,
New York City time or (iii) the Exchange Business Day immediately following the
date Counterparty provides the Notice of Delivery Obligation prior to 4:00 PM,
New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the product of (i) the Applicable Percentage and (ii)
(x) the aggregate number of Shares, if any, that Counterparty would be obligated
to deliver to the holder(s) of the Relevant Convertible Securities converted on
such Conversion Date pursuant to Section 11.03(a)(iv) of the Indenture and/or
(y) the aggregate amount of cash, if any, in excess of USD1,000 per Convertible
Security (in denominations of USD1,000) that Counterparty would be obligated to
deliver to holder(s) pursuant to Section 11.03(a)(iv) of the Indenture (except
that such aggregate number of Shares shall be determined without taking into
consideration any rounding pursuant to Section 11.03(a)(vi) of the Indenture and
shall be rounded down to the nearest whole number) and cash in lieu of
fractional Shares, if any, resulting from such rounding, if Counterparty had
elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Convertible Securities (such product, the “Convertible



--------------------------------------------------------------------------------

   Obligation”); provided that such obligation shall be determined excluding any
Shares and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a result of any adjustments to the Conversion
Rate pursuant to Sections 11.05(k) or 11.07 of the Indenture (and, for the
avoidance of doubt, the Delivery Obligation shall not include any interest
payment on the Relevant Convertible Securities that the Counterparty is (or
would have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date); and provided further that if such exercise
relates to the conversion of Relevant Convertible Securities in connection with
which holders thereof are entitled to receive additional Shares and/or cash
pursuant to the adjustment to the Conversion Rate set forth in Section 11.07 of
the Indenture, then, notwithstanding the foregoing, the Delivery Obligation
shall include the Applicable Percentage of such additional Shares and/or cash,
except that the Delivery Obligation shall be capped so that the value of the
Delivery Obligation per Option (with the value of any Shares included in the
Delivery Obligation determined by the Calculation Agent using the VWAP Price (as
defined below) on the Exchange Business Day immediately preceding the related
Settlement Date does not exceed the amount as determined by the Calculation
Agent that would be payable by Dealer pursuant to Section 6 of the Agreement if
such Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction (except that, for
purposes of determining such amount (x) the Number of Options shall be deemed to
be equal to the number of Options exercised on such Exercise Date and (y) such
amount payable will be determined as if Section 11.07 of the Indenture were
deleted) was the sole Affected Transaction and Counterparty was the sole
Affected Party (determined without regard to Section 8(b) of this Confirmation).
Notwithstanding the foregoing, and in addition to the cap described in the
further proviso to the preceding sentence, in all events the Delivery Obligation
shall be capped so that the value of the Delivery Obligation does not exceed the
value of the Convertible Obligation (with the Convertible Obligation determined
based on the actual settlement method elected by Counterparty with respect to
such Relevant Convertible Securities instead of the Convertible Security
Settlement Method and with the value of any Shares included in either the
Delivery Obligation or such Convertible Obligation determined by the Calculation
Agent using the VWAP Price on the Exchange Business Day immediately preceding
the related Settlement Date).

Convertible Security Settlement Method:

   For any Relevant Convertible Securities, if Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 11.03(a) of
the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined
in the Indenture) of at least USD1,000, the Convertible Security Settlement
Method shall be the settlement method actually so elected by Counterparty in
respect of such Relevant Convertible Securities; otherwise, (i) the Convertible
Security



--------------------------------------------------------------------------------

   Settlement Method shall assume Counterparty made a Cash Election with respect
to such Relevant Convertible Securities with a “Specified Dollar Amount” (as
defined in the Indenture) of USD1,000 per Relevant Convertible Security and (ii)
the Delivery Obligation shall be calculated as if the relevant “Observation
Period” (as defined in the Indenture) pursuant to Section 11.03(a)(iv)(C) of the
Indenture consisted of 120 “VWAP Trading Days” (as defined in the Indenture)
commencing on (x) the third “Scheduled Trading Day” (as defined in the
Indenture) after the Conversion Date for conversions occurring prior to the
Final Conversion Period or (y) the 122nd “Scheduled Trading Day” prior to the
“Maturity Date” (each as defined in the Indenture) for conversions occurring
during the Final Conversion Period.

Notice of Delivery Obligation:

   No later than the “Scheduled Trading Day” (as defined in the Indenture)
immediately following the last day of the relevant “Observation Period”, as
defined in the Indenture (as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method”), Counterparty shall give
Dealer notice of the final number of Shares and/or cash comprising the
Convertible Obligation (determined as though the words “the Applicable
Percentage” in clause (i) of the definition thereof were deleted and replaced
with the word “one”); provided that, with respect to any Exercise Date occurring
during the Final Conversion Period, Counterparty may provide Dealer with a
single notice of an aggregate number of Shares and/or cash comprising the
Convertible Obligations (determined as though the words “the Applicable
Percentage” in clause (i) of the definition thereof were deleted and replaced
with the word “one”) for all Exercise Dates occurring in such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Notice of Convertible Security Settlement Method or
Dealer’s obligations with respect to Delivery Obligation, each as set forth
above, in any way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.



--------------------------------------------------------------------------------

Share Adjustments:

  

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence
of any event or condition set forth in Sections 11.05(a) through (e) of the
Indenture that the Calculation Agent determines would result in an adjustment
under the Indenture, the Calculation Agent shall make a corresponding adjustment
to the terms relevant to the exercise, settlement or payment of the Transaction.
In addition, the Calculation Agent shall, to the extent the Calculation Agent
determines practicable in good faith and in its commercially reasonable
discretion, make a corresponding adjustment to the terms relevant to the
exercise, settlement or payment of the Transaction (but without duplication of
any adjustment pursuant to the foregoing sentence) to the extent the Calculation
Agent determines an analogous adjustment would be made pursuant to Sections
11.05(f), 11.05(g) or 11.05(h) of the Indenture; provided that the Calculation
Agent may limit or alter any such adjustment referenced in this sentence so that
the fair value of the Transaction to Dealer is not reduced as a result of such
adjustment. Promptly upon the occurrence of any such event or condition
contemplated by Sections 11.05(a) through (e), 11.05(f), 11.05(g) or 11.05(h) of
the Indenture, Counterparty shall notify the Calculation Agent of such event or
condition; and once the adjustments to be made to the terms of the Indenture and
the Convertible Securities in respect of such event or condition have been
determined, Counterparty shall promptly notify the Calculation Agent in writing
of the details of such adjustments. For the avoidance of doubt, Dealer shall not
have any delivery obligation hereunder in respect of any “Distributed Property”
delivered by Counterparty pursuant to the second paragraph of Section
11.05(c)(i) of the Indenture or any payment obligation in respect of any cash
paid by Counterparty pursuant to the second paragraph of Section 11.05(d) of the
Indenture (collectively, the “Dilution Adjustment Fallback Provisions”), and no
adjustment shall be made to the terms of the Transaction on account of any event
or condition described in the Dilution Adjustment Fallback Provisions.

Extraordinary Events:

  

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any “Share Exchange Event” (as defined in the
Indenture).

Consequences of Merger Events:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that the Calculation Agent determines would result
in an adjustment under the Indenture, the Calculation Agent shall make a
corresponding adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction; provided that no adjustment shall be made in respect
of any adjustment to the Conversion Rate pursuant to Sections 11.05(k) or 11.07
of the Indenture; and provided further that if, with respect to a Merger Event,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia, and the Calculation Agent determines, in its sole discretion, that
(A)(x) treating such shares as “Reference Property” (as defined in the
Indenture) or (y) Cancellation and Payment not applying to the Transaction with
respect to such



--------------------------------------------------------------------------------

   Merger Event, in either case of clause (x) or clause (y), will have a
material adverse effect on any combination of the following: Dealer’s rights or
obligations in respect of the Transaction, on its hedging activities in respect
of the Transaction or on the costs (including, without limitation, due to any
increase in tax liability, decrease in tax benefit or other adverse effect on
its tax position) of engaging in any of the foregoing, and (B) Dealer cannot
promptly avoid the occurrence of each such material adverse effect by (I)
transferring or assigning Dealer’s rights and obligations under this
Confirmation and the Agreement without Counterparty’s consent pursuant to
Section 8(f) to an affiliate of Dealer that would not suffer any such material
adverse effect or (II) amending the terms of this Confirmation (whether because
amendments would not avoid such occurrence or because Counterparty fails to
agree promptly to such amendments) or (ii) the Counterparty to the Transaction
following such Merger Event will not be either (A) the Issuer or (B) a
wholly-owned subsidiary of the Issuer whose obligations under the Transaction
are fully and unconditionally guaranteed by the Issuer, then, in either case of
clauses (i) and (ii), Dealer may elect (in its sole discretion) for Cancellation
and Payment (Calculation Agent Determination) to apply.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, any tax law or the adoption or promulgation of new
regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof, (iv)
by immediately following the word “Transaction” in



--------------------------------------------------------------------------------

   clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date” and (v) adding the words “, or holding,
acquiring or disposing of Shares or any Hedge Positions relating,” after the
word “obligations” in clause (Y) thereof.

(b) Failure to Deliver:

   Not Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two sentences at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and    (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

(e) Increased Cost of Hedging:

   Applicable

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events,
Dealer

Determining Party:

   For all applicable Extraordinary Events, Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable



--------------------------------------------------------------------------------

        3. Calculation Agent:    Dealer; provided that following the occurrence
of an Event of Default of the type described in Section 5(a)(vii) of the
Agreement with respect to which Dealer is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligation of the Calculation Agent hereunder and such failure
continues for five (5) Exchange Business Days following notice to the
Calculation Agent by Counterparty of such failure, Counterparty shall have the
right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default, as the Calculation
Agent. Upon request from Counterparty, the Calculation Agent shall promptly (but
in no event later than within five (5) Exchange Business Days from the receipt
of such request) provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from external sources used
in making such calculation, adjustment or determination, as the case may be, but
without disclosing Dealer’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information).         4. Account Details:   
            Dealer Payment Instructions:    To be provided under separate cover
            Counterparty Payment Instructions:    To be provided by
Counterparty.

5. Offices:

The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

The Office of Counterparty for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty:

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Chris Brewster

Telephone: (832) 308-4128

Email: cbrewster@cardtronics.com



--------------------------------------------------------------------------------

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Todd Ruden

Telephone: (832) 308-4150

Email: truden@cardtronics.com

With a copy to:

Cardtronics, Inc.

3250 Briarpark Drive

Suite 400

Houston, Texas 77042

Attn: Michael Keller

Telephone: (832) 308-4161

Email: mkeller@cardtronics.com

Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

EDG Marketing Support

  Email: edg_notices@jpmorgan.com

       edg_ny_corporate_sales_support@jpmorgan.com

  Facsimile No: 1-866-886-4506

With a copy to:

 

  Attention: Santosh Sreenivasan

  Title: Managing Director, Head of Equity-Linked Capital Markets, Americas

  Telephone No: 1-212-622-5604

  Facsimile No: 1-212-622-6037

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Counterparty of the
Share Termination Alternative under (and as defined in) Section 8(b) below,
Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M (“Regulation M”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Trade Date.

(iii) On the Trade Date, Counterparty will not, will cause its subsidiaries not
to and will use commercially reasonable efforts to cause its other “affiliated
purchasers” (as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”))
not to, directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic



--------------------------------------------------------------------------------

260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v) On the Trade Date, Counterparty is not engaged in an “issuer tender offer”
as such term is defined in Rule 13e-4 under the Exchange Act with respect to any
Shares or any security convertible into or exchangeable or exercisable for any
Shares nor is it aware of any third party tender offer with respect to any such
securities within the meaning of Rule 13e-1 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act or any other applicable securities
laws.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) To the best of Counterparty’s knowledge, no state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of
November 19, 2013, between the Counterparty and Merrill Lynch, Pierce, Fenner &
Smith Incorporated as representative of the Initial Purchasers party thereto
(the “Purchase Agreement”) are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xiii) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(xiv) Without limiting the generality of Section 3(a) of the Agreement, neither
the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2012, as updated by
any subsequent filings, to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

(xv) Counterparty understands, acknowledges and agrees that: (A) at any time
during the term of the Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in



--------------------------------------------------------------------------------

connection with hedging activities in relation to the Transaction; (C) Dealer
shall make its own determination as to whether, when or in what manner any
hedging or market activities in securities of Counterparty shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the relevant prices with respect to the Shares
referred to herein; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the relevant prices with respect to the shares referred to herein, each
in a manner that may be adverse to Counterparty.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer has informed Counterparty
that Dealer is a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code, and (B) Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(o), 546(e), 548(d)(2), 555 and 561
of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer one or more opinions of counsel, dated
as of the closing date of the initial issuance of the Convertible Securities, in
substantially the form agreed between Dealer and Counterparty.

8. Other Provisions:

(a) Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 7.01(a) of the Indenture that results in the Convertible
Securities becoming or being declared due and payable pursuant to the Indenture
or (ii) an Amendment Event shall be an Additional Termination Event with respect
to which the Transaction is the sole Affected Transaction and Counterparty is
the sole Affected Party and Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than the
later of (x) 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable, and (y) two hours after
becoming aware of the relevant event or date; provided that, in the case of this
clause (y), if such notice would otherwise be given during the regular trading
session on the Exchange, such notice shall instead be given after the close of
the regular trading session on the Exchange (in either case, “Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and



--------------------------------------------------------------------------------

provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation. Share Termination Delivery    Property:
   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Other applicable provisions:    If
Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer based on advice of counsel, any Shares (the
“Hedge Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the public market by Dealer without registration under the Securities Act,
other than any such restriction arising as a result of (x) such Shares being, at
the time of acquisition by Dealer, “restricted securities” (as defined in Rule
144(a)(3) under the Securities Act) or (y) Dealer being an “affiliate” (as
defined in Rule 144(a)(1) under the Securities Act) of the Issuer, Counterparty
shall, at its election: (i) in order to allow Dealer to sell the Hedge Shares in
a registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance commercially reasonably
satisfactory to Dealer, substantially in



--------------------------------------------------------------------------------

the form of an underwriting agreement for a registered offering of similar size
for a similarly situated issuer, (B) provide accountant’s “comfort” letters in
customary form for registered offerings of equity securities of similar size for
a similarly situated issuer, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities of similar size
for a similarly situated issuer and (E) afford Dealer a reasonable opportunity
to conduct a “due diligence” investigation with respect to Counterparty
customary in scope for underwritten offerings of equity securities; provided,
however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then, upon written notice of such dissatisfaction to
Counterparty, clause (ii) or clause (iii) of this Section 8(c) shall apply at
the election of Counterparty; (ii) in order to allow Dealer to sell the Hedge
Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size for a similarly situated
issuer, in form and substance commercially reasonably satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations (with best efforts to obtain any necessary
consents), indemnities to Dealer and due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), and using best efforts to
obtain customary opinions and certificates, and such other documentation, if
any, as is customary for private placements of similar size for a similarly
situated issuer, all commercially reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its commercially reasonable judgment, to
compensate Dealer for any commercially reasonable discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, commercially reasonably
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg Screen CATM <Equity> VAP (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable
or is manifestly incorrect, the market value of one Share on such Exchange
Business Day, as determined by the Calculation Agent using a volume-weighted
method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least two Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), other than a stock
split or a dividend or distribution with respect to the Shares made exclusively
in Shares, give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage as determined on the
date of such Repurchase Notice is (i) greater than 4.5% and (ii) greater by 0.5%
than the Notice Percentage included in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Notice Percentage as of the date hereof), and, if such repurchase or Conversion
Rate Adjustment Event, or the intention to effect the same, would constitute
material non-public information with respect to Counterparty or the Shares,
Counterparty shall make public disclosure thereof at or prior to delivery of
such Repurchase Notice. Without limitation of Counterparty’s obligation to make
public disclosures as required pursuant to the immediately preceding sentence,
the parties agree that Counterparty’s obligation to provide any Repurchase
Notice relating to a repurchase of Shares shall be satisfied by notice to Dealer
of Counterparty’s related corporate authorization to repurchase such Shares;
provided that, Counterparty acknowledges and agrees that Dealer may, but is not
required to, assume that the maximum number of Shares permitted to be
repurchased pursuant to such authorization will be repurchased on the date on
which such authorization becomes effective, subject to adjustments thereto as
Dealer determines appropriate to account for the market price with respect to
the Shares, Potential Adjustment Events and other corporate transactions with
respect to Counterparty or the Shares and such other factors as Dealer
determines relevant. The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares and
the denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a



--------------------------------------------------------------------------------

Repurchase Notice on the day and in the manner specified in this Section 8(e)
then Counterparty agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, resulting from such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices” above, and
(iv) Dealer not becoming, as a result of such transfer and assignment, required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment. In addition,
Dealer may transfer or assign without any consent of Counterparty its rights and
obligations hereunder and under the Agreement, in whole or in part, to a 100%
owned direct or indirect subsidiary of Dealer Parent, the obligations of which
are guaranteed fully and unconditionally by Dealer, Dealer Parent or another
100% owned direct or indirect subsidiary of Dealer Parent with a credit rating
for its long-term unsecured debt obligations that is at least as high (from each
of Standard and Poor’s Rating Group, Inc., or its successor, and Moody’s
Investor Service, Inc., or its successor, in either case, if such rating agency
rates such debt obligations at such time) as Dealer’s or Dealer Parent’s;
provided that (x) Counterparty will not be required, as a result of such
transfer or assignment, to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay Dealer in the absence of
such transfer or assignment and (y) the transferee or assignee shall provide
Counterparty with a complete and accurate U.S. Internal Revenue Service Form W-9
or W-8 (as applicable) prior to becoming a party to the Transaction. At any time
at which an Excess Ownership Position exists, if Dealer reasonably determines it
is unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after using its commercially reasonable efforts
on pricing terms and within a time period reasonably acceptable to Dealer to the
extent that an Excess Ownership Position would no longer exist after giving
effect thereto (assuming a commercially reasonable corresponding change to
Dealer’s commercially reasonable Hedge Position), Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction to the extent that such Excess
Ownership Position would no longer exist after giving effect thereto (assuming a
commercially reasonable corresponding change to Dealer’s commercially reasonable
Hedge Position). In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment or delivery shall
be made pursuant to Section 6 of the Agreement and Section 8(b) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of an Additional Termination Event occurring under a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Counterparty shall
be the sole Affected Party with respect to such Additional Termination Event and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
Dealer shall use commercially reasonable efforts to manage its Hedge Positions,
through cash-settled swaps or through use of Section 8(g) hereof or otherwise,
to avoid an Excess Ownership Position without exercising the termination right
described in the two immediately preceding sentences; provided that, if Dealer
determines that as a result of using such efforts Dealer or its affiliates would
incur any increased (as compared with circumstances existing on the Trade Date)
amount of tax, duty, expense or fee, then Dealer may give notice to Counterparty
of such increased cost and the Price Adjustment that Dealer proposes to make to
the Transaction in respect thereof and Counterparty shall, within two Scheduled
Trading Days, notify Dealer of its election to either (A) amend this
Confirmation to take into



--------------------------------------------------------------------------------

account such Price Adjustment or (B) pay Dealer an amount determined by the
Calculation Agent that corresponds to such Price Adjustment; and provided
further that, if notice of such election is not given by the end of that second
Scheduled Trading Day, then notwithstanding the foregoing, Dealer will be deemed
to have used, and thereafter to use, commercially reasonable efforts to manage
its Hedge Positions as required above. “Excess Ownership Position” means any of
the following: (i) the Equity Percentage exceeds 9.0%, (ii) the Option Equity
Percentage exceeds 14.5%, (iii) Dealer or any “affiliate” or “associate” of
Dealer would own in excess of 13% of the outstanding Shares for purposes of
Section 203 of the Delaware General Corporation Law or (iv) Dealer, Dealer Group
(as defined below) or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations (except for any requirement to file Form 13F, Schedule
13D or Schedule 13G under the Exchange Act) or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person, or
could result in an adverse effect on a Dealer Person, under Applicable
Restrictions, as determined by Dealer in its reasonable discretion, and with
respect to which such requirements have not been met or the relevant approval
has not been received or that would give rise to any consequences under the
constitutive documents of Counterparty or any contract or agreement to which
Counterparty is a party, in each case minus (y) 1% of the number of Shares
outstanding on the date of determination. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates or any other person
subject to aggregation with Dealer, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that, as a result of a change in
law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the Number of Shares and (2) the aggregate
number of Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding (including, solely for such purpose, Shares that would be deemed
outstanding pursuant to the last sentence of Rule 13d-3(d)(1)(i) under the
Exchange Act as if such sentence were applicable to the calculation described in
clause (B) of the definition of Option Equity Percentage).

(g) Staggered Settlement. If Dealer reasonably determines it is appropriate with
respect to any applicable legal, regulatory or self-regulatory requirements
(including any requirements relating to Dealer’s hedging activities with respect
to the Transaction), and/or to avoid an Excess Ownership Position, Dealer may,
by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture (as modified by the provision set forth opposite the
caption “Convertible Security Settlement Method”)) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. The Calculation Agent may postpone or add, in whole or in
part, any Exercise Date or Settlement Date or any other date of valuation or
delivery by Dealer, with respect to some or all of the relevant Options (in
which event the Calculation Agent shall make appropriate adjustments to the
Delivery Obligation), if Dealer reasonably determines, based on advice of
counsel in the case of the immediately following clause (ii), that such
postponement or addition is reasonably necessary or appropriate to (i) preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or any other relevant market (but only if there is a material decrease in
liquidity relative to Dealer’s expectations as of the Trade Date) or (ii) to
enable Dealer, in its reasonable judgment, based on advice of counsel, to effect
purchases of Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a



--------------------------------------------------------------------------------

manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer and the Transaction (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer in good
faith in relation to such requirements).

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the “Firm Securities”
is not consummated with the initial purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on November 25,
2013 (or such later date as agreed upon by the parties, which in no event shall
be later than December 6, 2013) (November 25, 2013 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) only in the case where such Early Unwind
occurred as a result of events within Counterparty’s control, Counterparty shall
pay to Dealer an amount in cash equal to the aggregate amount of costs and
expenses relating to the unwinding of Dealer’s hedging activities in respect of
the Transaction (including market losses incurred in reselling any Shares
purchased by Dealer or its affiliates in connection with such hedging
activities) or, at the election of Counterparty, deliver to Dealer Shares with a
value equal to such amount, as commercially reasonably determined by the
Calculation Agent, in which event the parties shall enter into customary and
commercially reasonable documentation relating to the registered or exempt
resale of such Shares; provided that, if Counterparty makes such election to
deliver Shares, notwithstanding the foregoing, the number of Shares so delivered
will not exceed a number of Shares equal to two multiplied by the Number of
Shares (with such Number of Shares determined, for the avoidance of doubt, as if
the relevant Convertible Securities had been issued). Following such
termination, cancellation and (if applicable) payment or delivery, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment or delivery (if applicable) referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment



--------------------------------------------------------------------------------

made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

(p) Payment by Counterparty. In the event that an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, such
amount shall be deemed to be zero.

(q) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”
each as defined in Section 14 of the Agreement shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(r) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(s) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(t) Role of Agent. Each party agrees and acknowledges that (a) J.P. Morgan
Securities LLC (“JPMS”), an affiliate of Dealer, has acted solely as agent and
not as principal with respect to this Confirmation and the Transaction and
(b) JPMS has no obligation or liability, by way of guaranty, endorsement or
otherwise, in any manner in respect of the Transaction (including, if
applicable, in respect of the settlement thereof). Each party agrees it will
look solely to the other party (or any guarantor in respect thereof) for
performance of such other party’s obligations under the Transaction. JPMS is
authorized to act as agent for Dealer.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, J.P. MORGAN SECURITIES LLC, as an agent for JPMorgan Chase
Bank, National Association By:   /s/ Tim Oeljeschlager   Name: Tim Oeljeschlager
  Title: Vice President

 

Agreed and Accepted By: CARDTRONICS, INC. By:   /s/ Michael E. Keller   Name:
Michael E. Keller   Title: General Counsel and Secretary



--------------------------------------------------------------------------------

Annex A

Premium: USD 31,550,000.00 (Premium per Option USD 126.20).